Order entered December 9, 2015




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-15-00397-CV

                                BARBARA SIPRIANO, Appellant

                                              V.

 REGIONAL FINANCE CORPORATION OF TEXAS AND ABEL GARCIA, Appellees

                          On Appeal from the County Court at Law No. 4
                                      Dallas County, Texas
                              Trial Court Cause No. CC-13-02841-D

                                           ORDER
        We GRANT appellant’s unopposed motion for second extension of time to file reply

brief and ORDER the reply brief tendered to the Clerk of the Court December 7, 2015 filed as of

the date of this order.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE